UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                6/2/2021
                                                                       :
TRUSTEES OF THE NEW YORK CITY DISTRICT                                 :
COUNCIL OF CARPENTERS PENSION FUND,                                    :
WELFARE FUND, ANNUITY FUND,                                            :
APPRENTICESHIP, JOURNEYMAN RETRAINING, :                                      20-cv-6894 (LJL)
EDUCATIONAL AND INDUSTRY FUND, et al.,                                 :
                                                                       :          ORDER
                                    Plaintiffs,                        :
                                                                       :
                  -v-                                                  :
                                                                       :
INNISS CONSTRUCTION, INC., et al,                                      :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On May 13, 2021, Magistrate Judge Katharine H. Parker issued a Report and

Recommendation recommending that the Court grant a default judgment against Defendant

Inniss Construction, Inc. (“Inniss”) and enter judgment against Inniss in favor of Plaintiffs in the

amount of $20,962.37. Dkt. No. 35. Magistrate Judge Parker advised the parties that Inniss and

Plaintiffs will have seventeen (17) days and fourteen (14) days, respectively, from service of the

Report and Recommendation to file written objections.

        Plaintiffs have not filed proof of service that would allow this Court to determine whether

the time period for objections by Inniss has passed. Plaintiffs are hereby ORDERED to file

proof of service of the Report and Recommendation on Inniss.


        SO ORDERED.

Dated: June 2, 2021                                        __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
